 Case 8:20-cv-00250-DOC-KES Document 17-8 Filed 04/14/20 Page 1 of 1 Page ID #:77




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755



CLIENT:        James Rutherford v.BBR Banker, et al. Case No. 8:20-cv-00250-DOC-KES
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
               Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                            Billing
     Date                                        Task                                     Attorney Hours   Amount
      1/3/2020 Reviewed information received from client                                  JRM       0.5    $225.00
      1/5/2020 Met with client and discussed case.                                        JRM       0.25   $112.50
               Examined the alleged violations of the ADA Access Guidelines at the        JRM
               property and confirmed they are not ADA compliant as set forth in the
      1/7/2020 Complaint.                                                                            1     $450.00
               Conducted research of public records to determine identities of business   AA
      1/8/2020 owner and owner of the real property                                                1.35    $506.25
      2/5/2020 Edit/draft complaint for filing.                                           JRM        1     $450.00
               Reviewed and executed the front matter (civil case coversheet,             AA
      2/7/2020 summons, etc.).                                                                      0.5    $187.50
                                                                                          AA
      2/12/2020 Reviewed court-issued summons, Notice of Assignment, Standing order.                0.4    $150.00
                                                                                          AA
                Reviewed and executed the Request for Entry of Default; review file
       3/9/2020 generally to confirm service proper and effected as to proper defendant.            0.7    $262.50
                Drafted delcaration on behalf of client in support of Plaintiff's        AA
                Application for Entry of Default Judgment. Contacted client to execute
      4/13/2020 declaration.                                                                        0.6    $225.00
                Drafted Notice of Motion and Motion for Application for Entry of Default AA
                Judgment, and declaration in support. Compiled exhibits and instructed
      4/13/2020 staff to file.                                                                      2.2    $825.00
      4/14/2020 Review Default Package and Approve                                       JRM        0.2    $90.00

                 Litigation Expenses
                 Filing Fees                                                                                $400
                 Service Cost                                                                               $138



                 Total Bill                                                                                 $4,022
